IN THE
                         TENTH COURT OF APPEALS

                                No. 10-16-00352-CV

ARGONAUT INSURANCE COMPANY,
AND TRIDENT INSURANCE SERVICES, LLC,
                                                           Appellants
v.

WEST INDEPENDENT SCHOOL DISTRICT,
                                                           Appellee



                          From the 170th District Court
                            McLennan County, Texas
                           Trial Court No. 2014-1985-4


                          MEMORANDUM OPINION


      Appellants, Argonaut Insurance Company and Trident Insurance Services, LLC,

have informed this Court that they have settled their dispute with appellee, West

Independent School District. Accordingly, appellants have filed an unopposed motion

to dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1). Dismissal of this appeal does not

prevent a party from seeking relief to which it would otherwise be entitled. The motion
is granted, and the appeal is dismissed with prejudice. Costs are assessed against the

party incurring the same.




                                                      AL SCOGGINS
                                                      Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed February 15, 2017
[CV06]




Argonaut Ins. Co., et al. v. West Indep. Sch. Dist.                             Page 2